DISSENTING OPINION.
Snodgrass, Ch. J.
Aware of the careful and painstaking consideration this case has received, and with profound respect for the opinion of the majority, I most earnestly dissent from its conclusion that the Act under consideration' is a constitutional law. No less than any one of them do I respect the expression of legislative will, and recognize the freedom of that department (so far as the policy of legislation is involved) from judicial interference. I have as little inclination as anyone to invade the legislative province or to assume the power to do so. The people have trusted the Legislature as the residuary depositary of public wisdom, and, except *709in those constitutional restrictions which the people have themselves imposed as permanent barriers against the possibility of improbable mistakes by the Legislature, and those natural barriers of reason against impossible legislation and arbitrarily capricious exorcise of conceded authority, the Legislature is supreme. There is no power to question its motive, its policy, or its wisdom. I recognize the fact that a Legislature without constitutional control would be practically omnipotent.
But the people did not turn_ loose any such unrestrained agency, without guarding carefully its power to do irreparable injury or monstrous injustice to the individual citizen. They realized that, while all Legislatures are, presumptively, wise and conservative, some would, in fact, be no wiser ' than other ordinary mortals, and no more conservative than the temper of the times might permit or the hasty determination of great questions occasion, and therefore limitations on legislative power- were, in great numbers, adopted in our organic law.
These limitations in the Constitution of 1870 were not experiments. In the main they are reproductions of similar checks on legislative power embodied in the Constitutions of 1834 and 1796, and correspond substantially with those in the Constitutions of other States, older and younger, and are the safeguards which human wisdom taught and experience has proven necessary to the preservation of the rights of the citizen against the haste, the unwisdom, the ca*710price, or the folly of temporary authority, lodged though it be in the selected legislative agents of the people themselves. Our theory of government in different departments, as arranged in the Constitution, is á theory of checks and balances on power in favor of the liberty and highest rights which can be accorded to the individual. To carry out its purpose, therefore, it is essential that no restraint be put by the judicial department on the legislative not demanded in our organic law, and none be relaxed which is so demanded.
The two departments, legislative and judicial, have their well-defined limitations' and powers. The limitation on legislative action was made a subject of’ judicial power, for these limitations are only to be declared and enforced by that department, speaking-through the Constitution, but for the public, and for the ultimate public purpose, as it is the controlling and final one. Too much stress is often put upon the phrase i£the people speaking through their representatives ’ ’ in reference to legislative action. It is true that they so speak, but it is equally true that they speak through every other department of the State government, and that the final expression of their will is made in the determination of the validity, interpretation, and construction of law by their judicial representatives. All the power exercised by the Courts is that of the people, vested in them by the same Constitution, which, for wise purposes of government, limits the scope of legislation *711and the power of their legislative representative. In respect to the declaration of law, the people, therefore, speak first through the Legislature and last through the Courts, as it is in them they have vested the power, not only of construing Acts of the Legislature, but, the Constitution itself, and enforcing through judicial process the observance of their, thus permanently declared, will.
What dire and disastrous results would have happened. in this country in national and State legislation, without constitutional restrictions and Courts wise enough and independent enough to enforce them, need not be elaborated here. The Courts have stood always above the work of haste and hate, excitement, passion, sectional animosity, oppression, and folly, and limited its operation within the bounds of justice and conservatism. To them we owe the fact that since the late war we had neither executions nor confiscation; that social as well as civil equality was not foi'ced upon a prostrate section of our country, and the rights of the States destroyed, and it is to the same limitations and restrictions in State institutions, thus protected, that the people of this State escaped the enthrallment which would have followed legislation to fund in full the overwhelming debt fastened upon us by a rule not our own, which, when we were represented in a Legislature of our own choosing, was made obligator and payable, and secured by a first lien on public taxes. ‘It is the fashion now to forget these things after they *712are accomplished; to trust and exalt the Constitution when we have no other protection, and to revile it when we think it stands in the way of legislation in which it is unwisely supposed we are selfishly interested. If it appear, as in the case at bar, that the legislation was intended or calculated, by any means, however oppressive on other individuals, to reduce expenses upon that proportion of our people who are taxpayers, the appeal to the Constitution is treated with contempt by a large and respectable element of the public. The assumption is indulged that as it is less expensive it is necessarily valid, and that any suggestion to the contrary is merely hostility to reform. ‘ Even here arguments are made and tables exhibited showing, or supposed to show, that the abuses under existing laws have, in special instances, swelled the volume of costs enormously in favor of certain' individuals in particular counties. What this can mean in a constitutional argument I do not know, unless it be intended to indicate that present expense of administering the criminal law, on account of these abuses, is so great, as the law now is, or was at the time, and for many years before the passage of this bill, that any substitute is lawful. I beg to say that I take no stock in such arguments or tables. I have no reason to assume their correctness, but, so assuming, it only appears that there are abuses which need suppression, and which can be and should be suppressed. The law was ample for this purpose when they are *713said to have originated, and, therefore, the Act under consideration was not required as a remedy.
There is no reason why like abuses may not originate under it. The truth is, and it would best be stated plainly, the object of the law was not the correction of abuses (though incidentally it might render some of those enumerated unavailing for selfish practices), but it was to take the expense of criminal prosecutions, in the main, off of the State as such, and devolve it upon a special body of its citizens — those who might hold subordinate places connected with the administration of the criminal law, as Clerks, Sheriffs, Magistrates, Constables, etc., and those who might chance to have observed the commission of crime or be aware of such facts in relation to it as would make them witnesses.
I earnestly favor an exacting and economical enforcement of law, now ample to suppress all grievances complained of, but I cannot reconcile it with my view of the constitutional rights of the great body of the people included in this classification, to devolve on them, individually, this burden of service and expense throughout the State, and for all' the people of the State, because professional witnesses in our larger cities have succeeded in fooling the constituted authorities out of a few hundred or a few thousand dollars.
In the great number of counties of the State no ■such abuse exists, or is even alleged to exist. Their witnesses get only -the poor pittance of their actual *714dues, and their officers earn barely living salaries while doing faithful service to the public. The conditions of abuse (doubtless much less objectionable than they are made to appear) are, at worst, exceptional. They are special, and such as always, in some form, exist under the best laws in great or rapidly growing cities, and need special correction where they exist, rather than by sweeping and oppressive general legislation, which deprives the honest officers and the nonprofessional witnesses throughout the State of all expense and compensation.
It must not be forgotten that the professional witness abuse, so loudly complained of, is found only in a few of the larger cities of the State. He is a pest practically unknown in the numerous country counties, and, because he exists elsewhere, is no reason why they should be made to bear this great burden.
Referring to it in another aspect, I think proper to call attention to the averment that this law operates as an annual saving of hundreds of thousands of dollars. While this is greatly exaggerated, yet, let it be admitted to the full amount claimed, it only proves that so great a burden has been taken off of the taxpaying part of the public, and put upon a number of individuals poorly able to bear it, and no more than all other citizens justly subject to do so. It appears in fact, however, that for several years the average State cost per year,' on this account, is a little over two hundred thou*715sand dollars, and it is worthy of special emphasis here, that the passage of this law was followed— wonderful to relate — not by a diminished but an increased rate of taxation! The amount saved to the treasury by loading this great public burden on a few of its needy poor (who in the main constitute the witness class, and to. a large extent the subordinate office-holding class), is, it would thus appear, devoted to other and supposed better uses.
I cannot speak of this great wrong, which, in my judgment it is, in terms of patience. When I contemplate a condition under which the poorest citizens throughout the State may be summoned and dragged by compulsory process from remotest limits of their •own counties, and from all adjacent ones, to the distance of five miles from place of trial, and from term to term, without money or allowance by law to defray expenses, and yet compelled to incur them, in order that the miserable pittance heretofore paid them by a great State for that purpose — in order, forsooth, that this fund may be used for other and better purposes — I bitterly regret to realize that a Constitution which has been pronounced by the most eminent of statesmen as the best in the republic, and which I have always revered as such, is powerless to prevent it. I have never believed it, and though forced to realize it noAV, I cannot permit that construction to go unchallenged. I am of the opinion, yet, unshaken by argument and the ably expressed view of the majority, that this *716particular service and expense cannot be devolved upon individual officers and witnesses; that it is a taking of their particular services, and of their property for expense, in violation of the Constitution.
An analysis of the Act under consideration shows that all fees and expenses of certain officers and witnesses — compelled to attend trials, incur expense, and render services for the State — are disallowed in the great majority of criminal cases, felonies, and misdemeanors, and before both Courts and Magistrates. In making this general statement, and before proceeding to a more specific analysis and discussion of the Act, it is essential to notice here two general propositions in the opinion of the majority. The first is that the Act does not compel the service or the incurring of expense on the part of officers and witnesses, and the second, that the Magistrate’s relation to a criminal case is such that he is not an important factor, and that the denial of his fees, so far as they are denied, or the allowance thereof, so far as they are allowed, and without regard to the terms upon which they are allowed, can work no injustice to a defendant.
The first proposition results from assuming that this law is to be treated as a distinct and independent law, enacted alone and standing alone.' The obvious answer is that it is but an addition or amendment to existing laws left intact, and which become parts of it if it stands. It can no more be valid if their existence is destroyed than it could be if *717the Courts were destroyed, for there would be nothing left to effectuate its operation. It is precisely, therefore, as if the Legislature had re-enacted all the existing provisions of the law relating to officers, witnesses, and Magistrates, except that covering fees, and then inserted this in lieu of all legislation on that 'subject. Indeed, elsewhere in the opinion the majority so declares, for, as to the objection that this law is a direct repealing and amending statute and does not refer to the laws repealed or amended, it states that the Act is “a new and original law,’’ anti cites a number of cases on that point, showing that such a law but supersedes all others on the ' same subject inconsistent with it, and takes their place amid and as a part of the other statutes, thus, with them, making up the whole body of the law.
As to the second proposition concerning the Magistrate’s inconsequential relation to criminal trials, the majority assumes this because it is only in submissions he acts finally, and when he binds over to Court, in that tribunal he has no voice. The answer to this is equally obvious, and, I think, equally destructive. The Magistrates get their primary fees only upon submissions, it is true, and if we assume that this will never be made an oppression to the poor and helpless by bringing about submissions through deception or duress, still it is ignored by the majority that the Magistrates are the preliminary triers of those bound over. They do not bind over merely upon a charge, but, if there is no submis*718sion, hear the evidence and bind over or not, as they think proper. This affords the chance and the temptation for oppression. But passing this, also, with a bare notice, and coming to the proposition that they have £ ‘ no voice ’ ’ in the trial Court, I deny wholly that they are not factors, and affirm that they can — and the effect of this law is to- induce them to do so — make themselves most important factors in conviction in a large proportion of criminal cases, because they, assembled in County Court, select the men who compose the grand juries, which find all indictments and presentments, and the traverse juries, which try all misdemeanors, and which, as a rule, are tendered, along with others, in nearly all special venires ordered, from which the felony juries are made up.
Having disposed of these two points, I return to a specific analysis of the Act for more particular application, and to serve as a basis for such argument as I wish to make against its constitutionality— a clear understanding of it being necessary to proper appreciation of the objections on that ground. It is entitled “An Act to regulate and restrict the payment of costs and fees in criminal prosecutions,” and has three sections. Taking them up in inverse order and beginning with the second — for the third contains nothing but a provision that the Act take immediate effect — we find in it a sweeping and general disallowance of fees; costs, and mileage to all witnesses for the State, in all cases, and without regard *719to county of residence, where the witnesses reside within five miles of the place where attendance is required.
The first section declares that no fees or costs shall be allowed against the State or any county in favor of anyone (including here, of course, both witnesses and officers), except as thereinafter classified, and in the classification provides for payment of costs of prosecution in all cases of conviction, saving two exceptions — one already stated in the analysis of Section 2, denying costs to witnesses within five miles— and the other where defendant, on conviction, has given security for the cost, and it cannot be made out of him and his sureties on execution.
It provides, further, for payment of costs in eight felony cases — -homicide, rape, robbery, burglary, arson, embezzlement, incest, and bigamy — where the prosecution has proceeded to a verdict, whatever the verdict may be, whether of conviction or acquittal, and whether there was or not a judgment pronounced upon it (this, of course, subject to exception of Sec. 2). It also provides for payment as heretofore of the compensation for boarding prisoners, expenses of “keeping and boarding juries,” compensation of jurors, costs of transcripts in cases taken by appeal or writ of error to the Supreme Court, mileage and legal fees for removing or conveying criminals and prisoners from one county to another, or from one jail to another, and compensation and mileage of witnesses for the State required to attend as such *720outside of their county, where they reside more than fire miles from the place of attendance, and for compensation to State witnesses when confined in jail to secure their attendance.
Having analyzed this Act, and stated its effect in the order in which I wish to consider it, I return to the consideration of constitutional objections to its validity. Though quoted by the majority, I deem it necessary to restate, in part, in connection with the views I desire to express, the constitutional provisions assumed to be violated. The Bill of Rights (Art 1., Sec. 21, of the Constitution) declares ££that no man’s particular services shall be demanded, or property taken or applied to public use, without the consent of his representatives, or just compensation being made therefor.” The £l consent of his representatives” here can only mean the consent of anyone authorized to represent him in yielding such service or property to any demand or taking which may, by law, be made. It cannot mean, I think, as may possibly be implied from a statement, in this connection in the majority opinion (though nothing was predicated of it), the. consent of his ££ legislative ” representatives, because the section is itself a limitation on legislative power. If it had been intended to mean unless £ £ demanded or taken by the Legislature, ” it would have been useless and meaningless, and, in lieu of it, the provision would have been ££ shall not be demanded or taken unless the Legislature demands and takes it.” But it is useless to argue *721this proposition. If any one question has been settled, it is that the Legislature cannot demand and take particular services or property (of any kind) for public use, without consent or just compensation, and cannot take for private use at all. See cases collected in note to this section in Shannon’s Code, page 48. There is as little difficulty in determining the meaning of the conjunction “or,” used in the phrase “consent of his representatives or just compensation being-made therefor.” It is the disjunctive, to indicate that the services may be demanded free or the property taken without charge if the person to be affected by it, or any representative authorized to act for him, consent, but that if he does not consent, or refuses to consent, they may be demanded or taken upon just compensation being made therefor. Properly elaborated and changed to an affirmative, the section would read: “The State may, by Act of the Legislature, demand for public use the particular service of any person free, or take and apply his property to public use, without compensation, if he, or any person representing him authorized to do so, consent, and it may so demand such services, and take and apply his property to public use, without consent or against refusal of consent, upon payment of just compensation. In ' this view it would seem plain that the services involved in attending Court, performing duties required, * and giving evidence, could not be demanded by the State without compensation, or, to state it more accurately, denying *722compensation by express provision of law. This under the particular service clause.
It would also seem equally clear that in addition to this objectionable demand of time and service, the money which the officers and witnesses must pay for fare, if transported by another, for pikeage and fer-riage, if they ride or walk, and for expense of boarding themselves during the service demanded, which is their property, could not be taken and applied to public use without compensation. We need not stop here to consider the fact that time and labor are property. This is too well settled for controversy. But if they were not, the constitutional clause quoted includes by apt words (for no service can be performed without time), and protects them equally and alike against taking by the State without compensation.
It would appear, therefore, that by the unqualified language used as to taking property for public use, and by the natural construction of the phrase, “particular services,” as applied to the services which may be exacted of individuals, that both are protected by the plain terms of this provision. But, it is said, there is something in the meaning of the word “particular,” used in connection with “services,” which must be held to disentitle these citizens suing in this case to this protection, because the “services” they rendered are not the “particular” services intended to be protected; that the services of officers and witnesses, “such as may be required *723of all citizens or officials by general or valid special laws,” are “ ordinary,” and not “particular,” and may be taken without compensation. This is illustrated by the case of a physician, who, it is said, may be conjpelled to testify without compensation, but cannot be compelled to examine into the matter inquired about, and then testify; and, indeed, just such a case in Indiana actually arose, and was so decided, but, in my judgment, speaking with due respect for that Court, it frittered away a great constitutional principle over a controversy about nothing, for the Court finally held, in effect, that the clause did not cover services which might be demanded under the police or sovereign power of the State, and that witnesses’ services were such because they were ‘ ‘ such as any individual was bound to render when called upon for the public welfare.”
If their theory be true, their conclusion was erroneous, ^ because, under that power, any services may be demanded, and any . property taken or destroyed, without compensation.
As justly said by counsel for defendants, “Strange as it may appear to some, there is a power of sovereignty not limited by, and superior to, any written Constitution. It is the power of State preservation. It, so far, has found expression only in the assertion and exercise of those powers known as war powers, police powers, taxation, and eminent domain.” Randolph on Em. Dom., Secs. 8, 9, 23, 24; Prentice, Police Power, Sec. 6; Mills on Em. Dom. (2d *724Ed.), Sec. 9; Miller v. Norton, 152 Mass., 540; Tiedeman on Police Power, Sec. 42; Markham v. Brown, 37 Ga., 277. These are the great reserved powers of the State. 53 Am. St. Rep., 564.
Not uncontrollable or despotic, but practically controlled alone by the wisdom and justice of the Judges, “ subject to the discretionary coercion of Courts” (1st Yentris, 66), to the judicial determination of its appropriate limits. People v. Budd, 117 N. Y., 15. Like the attempt to define “due process of law,” it comes at last to the gradual process of judicial inclusion and exclusion. Davidson v. New Orleans, 96 U. S., 97-104.
This is a well-recognized power, and nowhere more fully than in this State (14 Lea, 626), but it is a distinction and not an exception to the constitutional inhibition we are considering. It is not a question of what services, ‘ ‘ particular ’ ’ or otherwise, may be taken under these sovereign powers, outside and above the Constitution, it is a question of what the purpose of the taking is. So, in the case cited, (Theilan v. Porter, 14 Lea, 626), it is said: “But this inhibition has no application as a limitation of the exercise of those police powers which are necessary to the safety and tranquillity of every well-ordered community, nor of that general power over private property, which is necessary for the orderly existence of all governments. ’ ’
This was a case of the destruction of private p roperty' without compensation, because it was un*725healthy and a nuisance, and the State’s right to do it, or permit it to be done bj^ a municipality, was upheld, and justified upon authority. It was rested upon the principle announced by Chief Justice Shaw, and his opinion quoted to this effect: “Every holder of property, however absolute his title, holds it under the implied liability that his use of it shall not be injurious to others, nor to the rights of the community. If it be hurtful he is restrained, not because the public makes any use of it, or takes any benefit or profit from it, but because his own use of it would be a noxious use. ’ ’
It cannot be doubted that in such a case physicians could have been compelled to examine and furnish evidence of its condition for the public good. So, I think, it clearly appears that the Indiana Court, in holding that such services could not be taken because ‘ ‘ particular ” or “ extraordinary, ’ ’ misconceived and misapplied the rule relating to sovereign power. That Court assented to the taking of the witness service (“ordinary service”) under the rule suggested, but denied its application to the very act to which, as to all others, it did apply — to the taking of extraordinary or special service. With such a misconception, I respectfully insist they misapplied the rule in the leading case cited by the majority— Israel v. State, 8 Ind., 467. There it was held directly; but in holding it, the Court stated the rule regarding sovereign power, and justified their decision in this language: “It is as much the .duty and *726interest of every citizen to aid in prosecuting a crime as it is to aid in' subduing any domestic or foreign enemy, and it is equally the interest and duty of every citizen to aid in furnishing to all, high and low, rich and poor, every facility for a fair and impartial trial when accused, for no one is exempt from liability to accusation and trial. Those are matters. of general interest and public concern, are vital, indeed, to the very existence of free government, and render the services of witnesses on such occasions matters of general public interest, and not ‘particular,’ in the sense of the Constitution.” The other Indiana cases cited followed this and were based upon it.
The Oregon Court, in the case cited by the majority (Daly v. Multonoma County, 14 Ore., 20), in a brief opinion simply adopted the view of the Indiana Court, and in the exact language of its expression, thus practically making but one judicial exposition of the law and this, demonstrably, if not confessedly, upon the application of a principle wholly outside of the constitutional clause under consideration, and not at all dependent upon its construction.
These precedents, I respectfully insist, therefore, go for nothing. There are no others. The question was not involved in the Tennessee case cited (Neely v. State, 4 Bax., 174), which uses somewhat the same language, for there the point in judgment was whether the Legislature could pass a constitutional law taxing the losing party with jury fees. It *727was held it could not. What was said outside of this was pure dictum; .was not matter involved, argued, or considered, and is entitled to no weight as authority.
The other Tennessee cases were not in point. Washington v. The Mayor, 1 Swan, 180, was a case involving the police power of the State, and cases in 3 Heis. and 5 Bax. were sui generis, to which no law in particular was applied. They were cases holding that a lawyer might be required to defend a prisoner or act as guardian ad litem for a minor without compensation, and put upon the ground that “when a lawyer receives a license he takes it burdened with these , honorary obligations. ’ ’ It was expressly held that the constitutional clause we are considering had no application, and it was not pretended that the service was demanded under the sovereign power. It seems to have been assumed to be an obligation of honor and duty resting on him as an officer of the Court to obey its orders to defend the helpless. The majority, putting it this way say, “As Sheriffs and Clerks are officers of the Court, so may they be required to render services, and so do they take their offices (as the lawyer takes his license) burdened with similar conditions and requirements. ’ ’
This view is erroneous in several respects. First, they are not required by this law to render similar services; they are not to defend a few of the helpless, but to aid in the prosecution of nearly all *728criminals without compensation. It cannot be doubted that lawyers could not be required to perforin such services without compensation.
Second, they are not officers of the Court in the sense that lawyers are. They do serve before Courts, it is true; they are officers, and, in a sense, are officers of the Court, but they are constitutionally elected officers of the counties in which they servo, and are given by law and by constitutional requirement, fees of office, for when the election of these officers was provided for by the Constitution, without fixing salaries, it was implied that they were to hold them substantially as they had always been, and to render service in them with their general functions and the material, if not particular, amounts of compensation unimpaired.
Legislative Acts are void which attempt to take from constitutional officers the functions’ or the substantial emoluments of office. State, ex rel., v. Brunst, 26 Wis., 412 (7 Am. Rep., 81); King v. Hunter, 65 N. C., 603 (6 Am. Rep., 754); Pope v. Phifer, 3 Heis., 682; Warner v. The People, 3 Denio, 272 (43 Am. Dec., 740).
I regret that the length to which this opinion must be extended forbids quotation of these cases. They should be read in connection with it, to appreciate the full force and merit of the proposition they are cited to sustain.
Compensation to these officers was always a matter of legal provision and of right. The lawyer’s com*729pensation was never a matter of legal provision, and only in later years a matter of right. He once took his license burdened with the “honorary obligation” of rendering all service free. It is no great deprivation that his present right and custom to charge for his services should remain yet burdened by the obligation to serve the helpless free when ordered to do so by the Courts. But if the case was authority for depriving Clerks and Sheriffs of their fees, and taking their services without compensation, it avails nothing as an authority in this case. If the decision needs the support of this authority it must fall, because, confessedly, Justices of the Peace and witnesses are not officers of the Court, and the principle could mot sustain the law construed, because that law deprives these also of compensation. Nor do the cases holding that citizens may be compelled to serve in the militia or work on public roads without compensation help the decision. The right to the first service without compensation is clearly a right of sovereignty under the war power. If the citizen can be compelled by the State to serve in war, he may bo required to prepare for such service in peace, and the' right to the second was probably asserted on the same principle. When first this service was required the. country was a wilderness, and its inhabitants, without roads, were beset by foes, native and foreign. The object of opening and guarding a great highway through this territory (now State), from Clinch Mountain to Nash*730ville, was made the subject of legislation by North Carolina in 1786, and a battalion organized for this purpose among others. Acts North Carolina, 1786, Ch. 1, §15. * In this and like manner originated the work of building, guarding, and working roads when the country was new. It was freely accepted as proper then. The system, vkith modifications, continued and became an unquestioned one. The emergent, sovereign necessity long since ceased, but the system was established and continues without objection. The necessity having passed, it is no longer justifiable, perhaps, but it is recognized and continued. Properly, now, it is supported by no well-recognized principle. It is certainly not to be extended or used as a precedent for innovations upon the Constitution, or infractions of settled limitations on legislative power.
After all, the validity of the law involved in the case before us must depend on whether the services demanded are such as may be demanded under anjr sovereign power suggested, or whether they are services which' cannot be demanded for public use under the Constitution. The majority treats the word particular as “ peculiar,” or “extraordinary.” I have shown, I think, that its construction is wholly immaterial, but I most earnestly insist that this construction of this word as employed in the Constitution. is erroneous. Its primary meaning in single *731words, as defined by Mr. Webster, is <£separate,” ‘ ‘ sole, ” “ single, ” “ individual, ” “ specific. ’ ’ ' Its secondary signification of “peculiar,” adopted by the majority, is not “peculiar” in the sense of “extraordinary,” implied by them as illustrated by reference to ordinary and extraordinary services of physician. Mr. Webster does, indeed, give this as one of the secondary meanings, but in this connection: “Of or pertaining to a single person, class, or thing; belonging to one only; not general, not common; hence personal, peculiar, singular. ‘ Thine own particular wrongs. ’ ’ ’
In this sense “peculiar” is made to mean “one’s own,” and this, too, is the primary meaning of “peculiar,” as he elsewhere defines this word. But why shall we look for secondary meanings at all, and why is it necessary to give such secondary meaning another not allowable in its own primary definition, to destroy the application of this beneficent constitutional provision? It must mean, and in my opinion it can mean nothing, in the place employed, but individual, specific, and separate service, in contradistinction to that general service which might be required of all citizens under the sovereign power— say, in case of insurrection or invasion. The limit must be placed, the line of distinction drawn, somewhere. If not here, where can it be? If the view of the majority be correct — that it means any service to the State in the way of witnesses, jurors, etc.— then it extends to all service the State requires, in-*732eluding the highest as well as subordinate 'official service, and every citizen may be required to serve the State in every capacity without compensation, and not only to serve the State, but to bear his own expenses while doing so.
The fundamental error in the majority opinion is in classifying the service of officials and witnesses as “sovereign” instead of “government service,” as service required in emergent conditions of the government’s life, and, therefore, belonging to the sovereign, instead of service performed in the usual administration of public affairs, and therefore to be performed only under the Constitution, and only to be required under the Constitution and upon its terms, and not under the reserved powers. If this be not true, what is the meaning of the phrase “applied to public use,” in the provision declaring that ‘£ particular services shall not be demanded, or property taken, or ‘applied to public use,’” without compensation? It was not to guard against its application to private use. It cannot be taken for private use at all. It was to provide against its taking for public use, and it does so in' the most express terms possible. To give the phrase any meaning, it must be held to prevent the application of individual services or ■ property to the ordinary service of the government, and such, unquestionably, is its prosecution of criminals — its administration of law. These, indeed, are the ordinary purposes for which government is organized. They are public, *733importan!', necessary purposes it is true, but, at last, they are but the usual and ordinary purposes of government. They are not emergent, they are not alike, they do not -belong to the class relating to war, famine, pestilence, and other extraordinary conditions, when the necessity of the government, like it is said of necessity in the abstract, “knows no law.”
It is true it is a public purpose to convict a criminal, but it is equally true that it is a public purpose to keep a criminal in confinement as a punishment for crime, and to protect the community. If the. services of the citizen can be taken to convict, they may be taken to guard and keep the prisoner; and, indeed, they may be taken for all public purposes, and the constitutional provision made a mockery. The only rule that can save it is that which holds it applicable to all usual ordinary government service, and inapplicable when those extraordinary emergencies arise which call for the resistless power of sovereignty over and above any law; when, as in case of troubles like that of war, all laws are silent.
But, again, if there was any controversy as to the ‘‘ services ’ ’ which can be taken because of the use of the qualifying word, there can be none as to the ‘‘ property. ’ ’ The language of the Constitution in reference to it is not “particular” property, but “property;” any property in reference to the taking of which this inhibition speaks. So the cases on the construction of the word “particular” could *734not support the opinion, because this law takes not only the services, but the money of officers and witnesses required to pay their traveling and boarding expenses while attending Court and rendering the services taken, whether they be “particular,” in the sense used in the majority opinion, or not. If the Act, therefore, was not invalid because of taking the services, it would be on account of taking the property, for, to be valid at all, it must be valid against both inhibitions.
So far, I have been considering this constitutional provision in disconnection from all others, but if both propositions maintained here are erroneous, and such services and property as is involved in this case might be taken by a proper law under this clause of the Constitution or despite its prohibition if it stood alone, then I insist that they could not be taken by this Act, because the taking and application thereof on its terms violate other provisions of the Constitution preserving and guaranteeing to a defendant the right of inviolate trial by an impartial jury.
In other words, if the State can demand and take such services and property as it has done here absolutely and without compensation, and apply them to the public use, without more — as, for illustration, if it can require all officers and witnesses to serve the State in such capacities and pay their own expenses without compensation in any or all cases — it cannot do it on the terms of this law, which offers *735a compensation for such services and property only to accomplish, and when it accomplishes, a conviction, and thus incumber and embarrass the right of trial by jury with conditions which, in their practical operation, impair or violate that right or obstruct its free and full enjoyment.
This Court, construing another constitutional provision involved in this case, and to be considered further on, said: “Another essential to the validity of a legislative Act — of classification — whether it be made under Art. XI., Sec. 8, or under Art. I., Sec. 8, is that it must not violate any other provision of the Constitution, whether such provision be expressed or implied.” Stratton v. Morris, 5 Pickle, 535. That is, that though an Act might be valid, per se, if authorized by one provision, it would not be valid, though so authorized, if not framed to be unobjectionable under every other.
The only answer to all this which we find in the view of the majority, is that there is no provision in the Constitution for impartial officers and impartial witnesses. Granted, but this is not the question for determination. It is freely conceded that there may always exist partiality in both, as a natural human sentiment, but what I am combating is the constitutional right of the Legislature to make them so by terms of law; to provide for it, in the face of the constitutional provision for an impartial trial. Heretofore, when any special reason for partiality appeared in an officer, it was held that *736the constitutional provisions followed in legislative Acts were ample to exclude him from acting, and in the Clapp case it was held, where the Sheriff was interested in the result, as an accident, the defendant’s right to a fair and impartial trial was violated, and there was, in the meaning and spirit of these provisions of the Constitution, abundant power to declare it and protect the defendant. Now, when made interested and partial by terms of law, we hold that defendant is not entitled to protection. The same argument applies in respect to witnesses. I am not contending that the Constitution or any former laws made impartial witnesses. The law never did create or require impartial witnesses. But what I am contending is that the Constitution does not permit, in fairness and justice to the citizen, that the Legislature shall make them partial, by terms of law, by bidding for the service of conviction. This point has been expressly decided. In the case already referred to, in which it vras said, but not decided, that a juror could be compelled to serve without compensation, it was directly held that this could not be done upon conditions which impaired the right to such a trial.
I quote from that case: ‘ ‘ The Bill of Rights (Art. I. of the Constitution) guarantees to all citizens the right of trial by jury unimpaired and without violation. This manifestly means that the right shall never be embarrassed or incumbered with conditions which, in their practical operation, may *737impair or violate the free and fall enjoyment of the right.” Neeley v. State, 4 Bax., 184.
This was on the point in judgment, and the only one for which the case is authority. Railroad Co. v. County Court, 1 Sneed, 639, 695.
The guaranty to the citizen that the right of jury trial shall remain inviolate and that he has the right to be heard in his case by himself and counsel before an impartial jury, would .be a hollow mockery, if it did not by unavoidable implication express that he was guaranteed such a hearing and such an inviolate trial by such a jury as was itself, in its formation, in all the elements and in all the conditions of its relation to results, fair and impartial, and so I deny that the expression in the Clapp case (w'hich is but a reiteration of similar expressions scattered through all preceding opinions), that a fair and impartial trial is guaranteed to a defendant under the Constitution and law's (meaning laws whose enactment was compelled by its provisions), is a misuse of terms or expresses more strongly than the Constitution itself does this precise proposition.
It is but the formulation in other words of exactly the same meaning, of that guaranty of a fair and impartial trial which the Constitution makes, and I most earnestly dissent from any interpretation or construction which denies, for any purpose of argument or decision, that our Constitution does not expressly, and without the aid of any ‘1 law ’ ’ or *738“laws,” secure such primal and inestimable right of freemen in their litigations with the State or between each other.
The right of a fair and impartial trial, said this Court in the Neely case already quoted, is one which can ‘ ‘ never be embarrassed or incumbered with conditions which in their practical operation may impair or violate the free and full enjoyment of it.” In that case (an'd I am pleased to select it because it is the principal Tennessee case on which the majority relies), it was held that the taxation of jury costs against the losing party violated the citizen’s right to a fair and impartial trial.
What have we here, under terms of the law we are considering % The State arranges the machinery for the trial of a defendant. It gets in readiness to secure him that fair and impartial trial, how ? First, by directing the Sheriff (who has arrested defendant and lodged him in prison or taken his bond for appearance, summoned the witnesses, and thus accumulated costs in this officer’s favor) to summon this (to be) impartial jury. Second, by devolving upon the Clerk (who has issued the warrant and the subpoenas and entered essential orders relating to the case, whereby costs have accumulated in his favor) the duty of making provision for drawing this impartial jury, and making all the entries in respect thereto down to iinal judgment. Third, by turning this jury over to an officer, to be attended from day to day until verdict, who may also have costs de*739pendent upon the result of the trial. Fourth, by bringing all State witnesses before the Court from every quarter of the county in which the trial is had, and five miles beyond, to give evidence, and then, ‘‘ by terms of law, ’ ’ assuring them all that for their services in the case, in conviction, they shall be specially compensated. If they convict, they shall be paid; if they acquit, they shall not only not be paid, but shall be denied expenses! Thus, by a State reward, is leagued against a defendant the men who summon and guard his jury, who provide for its drawing, and keep the record of his trial, and who give evidence against him, and whose combined fees and expenses in particular cases may, and often do, amount to hundreds and sometimes thousands of dollars. The State says: “I summon you to trial; I invite you to a fair and impartial trial. Behold the Sheriff who arrested and committed you, who summoned the witnesses and the panel from which you are to select your triers, the final judges on whose decision hangs your liberty or life- — the Clerk and the officers of Court and the witnesses! I have promised them all payment only on condition that they convict you. Take your seat. If you think against the facts of the case, against the usual human bias in disfavor of a man or woman charged with a criminal offense, in the distress ofttimes of poverty and friendlessness, ,the embarrassment and odium of imprisonment, you can defeat this combination of selfish interest and law-created league against you, *740proceed to do it, and attest with constitutional reverence that, considering your desperate chances, you have had a fair trial — as fair, at least, as that of running the gantlet. ’ ’
In this connection I note that the majority lays special stress in favor of the fairness of the trial under the present law, because the Sheriff’s fee for summoning the special panel is not taxed to the defendant, but is paid out of the “treasury.” It is true, that under the Act of 1882, such cost is taxed to the county. Whether under the general provisions of the Act under consideration, providing that in the majority of criminal cases no costs shall be taxed to the State or county, and only as a result of verdict of conviction in others, this law • of 1882 is repealed, it is not necessary to determine here. Let it be granted that it is not affected' by the Act we are construing, and that this part of the Sheriff’s cost is not dependent upon the result of the prosecution; this is the smallest item in his account in such cases. The Act of 1882 gives only five cents for the summoning of each juror ordered in special venire, while for all other services in the case a much larger charge is provided for, and, expressly, the compensation for these services is so dependent. If the law. would be objectionable with that in it, as seems to be implied from the reference to it in the majority opinion, it is impossible to see why it is not so with the more largely compensated service in the case so dependent.
*741The same suggestion is , made as to the officer attending the jury. The majority assumes this ■ is paid as heretofore because the expenses of c ‘ keeping and boarding” juries is. provided for in the Act. I think it clear that this expression has reference only to payment of jury expenses proper — that is, if they are but supplied with food, their boarding-expenses are paid; if they are “kept” and furnished lodging, this expense of “keeping,” too, is paid, and hence the entire expense of “keeping and. boarding ’ ’ is provided for.
This is demonstrated by an examination of former statutes on subject of jury board. The first used the term “boarding and finding.” Code, § 4032. In the others the word “keeping” is used as the term for “boarding.” Code (M. & V.), §6454. This was the Act of 1859-60, Ch. 6, Sec. 2, p. 4, and. was amended by an Act which, in its caption, used only the term ‘1 boarding, ’ ’ and in the body, as expressing it, the word ‘‘ keeping. ’ ’ In succeeding section the bill of person authorized to receive it, was to be for “boarding.” Code (S.), §§ 7607, 7608. Acts Ex. Ses., 1885, p. 76.
The officer attending them never was paid under any fee bill head of “keeping” a jury, which he in no sense does, unless he should happen to be an innkeeper or temporarily act as such. His compensation has been paid heretofore for attending and Availing on the jury under the fee bill in favor of officers for “attendance on Court” (Code, §4564, *742Subsec. 26; Shannon, § 6402, Subsec. 25), and “for attending on grand jury and waiting on Court.” Code, §§4571, 4572, Subsec. 9 (Shannon, §§ 6409, 6410, Subsec. 8).
It is under these sections the compensation is provided for, and it is these and these only which fix the amount. There is no distinct fee for waiting on a “trial jury” in these terms, but such fee has been paid, by accepted construction, because, in such service, the officer is, in a proper sense, in “attendance on ’ ’ and ‘ ‘ waiting on Court. ’ ’ These are the only statutes governing this matter. The item of cost is in the regular fee bill. No reason is perceived why this fee, paid heretofore by the public, is not now eliminated by the general implied repeal of this statute, under which all charges, except those provided for in the Act, are swept away.
But, again, it is to be observed that the officer may be the Sheriff himself, or a deputy who has other costs in the case, or a Constable who may have earned preliminary costs in it lief ore a Justice, and whether this special cost of attending the jury be dependent upon the result or not, he may be otherwise more interested in other costs. So that to save this point is not to help the opinion. If it needed to be saved, the remaining costs leaves a remaining interest which would vitiate equally without this as with it. Here, however, we are told that if any such officer be interested he may be objected to, as was done in the case of Clapp v. State. *743This will not answer to help the law, for it must be remembered that the Sheriff’s interest in that case was held to be a special one of fact, which the law would not tolerate in an officer who might influence a jury. Under the construction given to the Act here involved, it is held that the interest it vests in officers to fees upon conviction will not affect them, or be objectionable by defendant, and this holding is a necessity to sustain the law, because these officers are interested in all cases, and if, upon defendant’s objection, they could be disallowed to serve in the cases, their whole service would be rejected. The very Act, therefore, which is upheld because the service can be unobjectionably performed, would be made to mean that they were objectionable, and should not be performed if objected to. I cannot, therefore, understand what meaning, under this law, is to be given to the suggestion in the opinion ‘ ‘ that if any officer is disqualified by interest, his place may be supplied, as was indicated in the Clapp case.” It cannot mean that the allowance of cost, in case of conviction, shall disqualify the officer, for the whole opinion is devoted to combating the idea that there is anything wrong or illegal in this. As applied, therefore, in connection with the suggestion of the majority, that “it will thus be seen that the Act jealously guards the prisoner’s right to a fair and impartial jury,” I must confess my inability to see how any exception, (on the grounds implied, can be *744made, or, if made, how it conld be sustained without abrogation of the law.
I therefore most earnestly deny that it can thus, or otherwise, “be seen that the Act jealously guards the prisoner’s right to a fair and impartial jury.”
The various cost statutes to which the majority refers, which are supposed to help in establishing the validity of this law, I need not discuss. It is sufficient to say that no other statute, valid or invalid, just or unjust to the citizen, can afford any aid to this Act on the constitutional questions involved. Nor need I discuss the State’s abstract right to disallow taxation of costs against itself or its counties — its various divisions of sovereignty— where that power is exercised, or its right of denial of suit to its wronged citizens.
It can be readily admitted that the last three propositions, in the abstract, are true, and then as readily proved that it cannot do so, if, in the same Act or by pre-existing Act, it provides for demanding the particular services or taking the property of the citizen for public use without compensation, if that compensation depends upon taxation of costs, or right of suit -against the State, in which event, the refusal to allow such taxation and the denial of suit would bo admitted by the Courts, but the right to demand the service or take the property would be denied — as, for instance, if the State should be without a capitol, and provide by law. for suit of condemnation to take from an owner such *745property as it preferred for that purpose, without providing for payment, and, in the same Act or by pre-existing Act, declare that, in such suit, no cost should be taxed to the State, and no suit (or remedy) given to the owner for obtaining • compensation, the right not to be taxed with cost without its consent would be conceded, the right to deny its liability to suit would be confessed, but the right to take property and force the owner to incur costs in such suit would be denied, because of the constitutional provision' we have been considering.
But these propositions, 1 think, are not relevant. 1 am presenting specific objections to the validity of this law. It is no more valid if other statutes are invalid, than invalid if they are valid. Each must stand on its constitutional merit. Some of them, perhaps, have as little as this, but want of time and space to me, even more than irrelevancy in them, forbid extending this opinion for their analysis and discussion.
I wish to present one more constitutional objection to this Act, and that is that it is class legislation, arbitrarily capricious, and therefore void.
Art. I., Sec. 8, of the Constitution declares that ‘ ‘ no man shall be taken or imprisoned, or disseized of his freehold, liberties, or privileges, or outlawed or exiled, or in any manner destroyed or deprived of his life, liberty, or property, but' by the judgment of his peers or the law of the land.” Under this provision, it has been held that an Act is not “the *746law of the land1 ’ when the classification upon which it is based is unnatural, arbitrary, and capricious. Stratton v. Morris, 5 Pickle, 541.
“Whether a' statute be public or private, general or special, in form, if it attempts to create distinctions and classifications between the citizens of this State, the basis of such classifications must be natural and not arbitrary. If the classification under this section is made for the purpose of subjecting a class to the burden of some special disability, duty, or obligation, there must be some good and valid reason why that particular class should alone be subject to the burden.” Ib.
Distinctions in these respects must not only be natural and not arbitrary, but must rest upon some reason upon which they can be defended — some sound legal reason. Cooley’s Const. Limitations, p. 390; Dugger v. Insurance Co., 11 Pickle, 258.
Elsewhere I have shown that the general object of the bill was to take the principal expense and burden of criminal prosecution off of the whole body of the State and devolve it upon a few, and in this sense the law, in its general scope and purpose, is obnoxious to this provision of the Constitution. But, analyzing it more particularly, its special classifications are unnatural, arbitrarily capricious, and, in my judgment, absolutely indefensible. I quote here the admirable analysis of defendant’s counsel on this point:
“When the Act passed, February 3, 1897, the law was, and long had been, that the witnesses for the *747State should be paid in all cases, regardless of the disposition which might be made of them.
‘ ‘ Such being the law, this Act, discriminating among persons who belong to the class called witnesses, as follows, was passed: First, the witnesses in eight named kinds of felonies are paid when the case proceeds to a verdict, and, consequently, the witnesses in such cases which do not proceed to a verdict are not paid. It often happens that after repeated continuances, mistrials, and reversals, a felony case (of one of these eight kinds) is nollied, or the case terminated by the death of the accused. The witnesses have attended alike in all cases. In no case do they control it.
£‘In one case there was a verdict; in the other the case was nollied; in the third the defendant died. Can anyone give even the pretense of a reason why the witnesses should be paid in one case and not in the others ? An apt illustration exists in the following case: A murder is committed in a remote district. Henry and Jámes are suspected and indicted. They sever. After repeated continuances and mistrials, Henry is acquitted. After repeated continuances and mistrials, James dies. The witnesses are from the same neighborhood, pass through the same toll gates, cross the same ferries, or come on the same train, and alike leave their plows standing in the field. The witnesses in Henry’s case are paid. The witnesses in James’ case are not. As the witnesses ride home, discussing the situation, what ar*748gument can the witnesses in Henry’s case, with the money in their pockets, make to the witnesses in Janies’ case, who returned empty-handed, which will satisfy them with the justice of the discrimination?
“Again: Why should the witnesses in a manslaughter case be paid if the case proceeds to a verdict, and not be paid in a case of assault with intent to commit murder, which has proceeded to a verdict ?
‘ < Why in case of rape, but not in cases of attempt to rape? or in bigamy, but not an attempt to poison ?
' “Why in embezzlement, but not in fraudulent breaches of trust ?
“Why should they not be paid when the case proceeds to a verdict in railroad wrecking, official bribe-taking, corrupting jurors, suborning witnesses, horse-stealing, and masked marauding ?
“Witnesses living more than five miles distant, going to another county, are paid, while those living within five miles are not. Conceding, for argument, that the discrimination as to mileage can bo defended, that as to witness fees cannot ? A day at Court is a day of time, whether the witness came five miles or ten.
‘ ‘ The truth is that, whether the nature of the crime or its effects upon the public or the degree of punishment, be considered, the classification is arbitrary, indefensible, and absurd. But, if it be possible, a more indefensible classification yet remains *749to be noticed. The witnesses for the State in eight named felonies are to be paid when the case pro-creeds to a verdict, but in fifty other felonies, and many misdemeanors, they cannot be paid, even though the case has proceeded to a verdict, unless it be one of conviction.
“The inconvenience to the witness and the loss of time, and the fares and tolls, are not determined by the legal nature of the case, but by the circumstances of the witnesses. They are the same to him in all cases. Moreover, he cannot absolutely control, however much, under this Act, he may influence the verdict. .Consequently, a statute which discriminates between witnesses in respect of their compensation in criminal cases according to the jury’s verdict, is cruel, arbitrary, and indefensible. It is indefensible and arbitrary because it unreasonably discriminates between witnesses. It is cruel because it stabs the accused. ’ ’
I need add nothing, if, indeed, anything can be added, to this view of the Act on this question. What is presented m it is, to my mind, absolutely conclusive. Though I have extended this opinion to great length, and am conscious that I will' be less heard for much speaking, I am also aware, and suggest in deprecation of adverse judgment on this account, that much has been omitted which could, and perhaps ought to, have been said, and particularly as the clear, able, and thoroughly matured opinion of the majority upholding the validity of this Act *750has presented all that can be said in its support, fully suggesting the objections to it, and evading none.
• The question, too, is a great one, and worthy of profoundest consideration. These, and my earnest conviction that the law is in violation of some of the dearest rights which citizens of Tennessee have been permitted to enjoy for a hundred years, are my excuse — -if not justification — for the length and the earnestness of this dissent. But I am aware that strength of conviction is often quite inconclusive of accuracy of judgment, and that this is more often true when the conviction is not in accord with that of any other member of the Court, all of whom are as earnest, as fixed in opinion, and certainly as able to exercise as good, if not better, judgment, than my own. With the construction given, however, in favor of the Act, I desire to record my dissent as fully and as strongly as I am able to express it.